DETAILED ACTION
Examiner’s Comments
	In light of the amendments and remarks, remaining objections and rejections have been withdrawn after further consideration.
		Claims 16-36 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 16, none of the prior art of record discloses a feeder that lays one or more second strands into hooks for the selected needles in conjunction with the other structural limitations as set forth in the independent claim.  The use of a feeder is known in the art of knitting, but the specific feeder functionality claimed by the applicant is novel.  Specifically, prior art Huffa 8522577 discloses a feeder and needle system as recited in the application.  Prior art Huffa also discloses various strands as recited in the application.  However, none of the prior art discloses, teaches, or suggests that the feeder specifically lays the one or more second strands into hooks for the selected needles in conjunction with the rest of the structural limitations as remarked by the applicant.  To interchangeably modify the feeder’s functionality to be as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claims 22 and 27, similar reasons for allowance apply as indicated above for Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732